DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8 of US Application No. 16/778,615, filed on 31 January 2020, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 31 January 2020 has been considered. An initialed copy of form 1449 is enclosed herewith.

Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is not written in narrative form. Instead, the abstract has been written as a run-on sentence that generally mimics the claim. The abstract should be in narrative form, which should include a series of complete sentences.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmission unit configured such that” in claims 1, 5 and 7; “vehicle-to-vehicle distance acquisition unit configured to acquire” in claims 2 and 6; “unit configured to transmit”, “unit configured to receive”, “control unit configured to generate” and “operation control device configured to control” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon reviewing the specification, Examiner has identified the following corresponding structures:
transmission unit – none;
vehicle-to-vehicle acquisition unit – none;
unit – none;
unit – none;

operation control device configured to control – none.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claims recite a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claims.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 2 and 5-8, claim limitations indicated above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claims are indefinite are is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 3 and 4 are also rejected as indefinite because they depend from claim 1 but do not provide any corresponding structure for the claim limitations that invoke 112(f).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 8, “a unit” is recited in line 2 and again in line 6. Multiple recitations of “a unit” make it unclear whether each recitation is a separate unit or if the multiple recitations represents a single unit configured to perform all of the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Modica et al. (US 2014/0197967 A1, “Modica”) in view of Harris et al. (US 10,948,927 B1).

	Regarding claim 1, Modica discloses real-time vehicle spacing control and teaches: 
a transmission unit configured such that, at a time of removal to remove at least one of the vehicles from the circuit route, the transmission unit transmits, to each of at least three vehicles except for a removal target vehicle as a vehicle targeted for the removal, [a vehicle action signal] for the each of the at least three vehicles except for the removal target vehicle at a time indicated by the time information (vehicle bunching may be detected based on a detected relative distance between vehicles and a preferred vehicle distance – see at least Fig. 4 and ¶ [0045]; if bunching is determined, a vehicle action signal may be determined – see at least Fig. 4 and ¶ [0053]; a server 125 is operable to generate the action signal or instruction 21 and communicate the action signal or instruction 21 to any of a plurality of vehicles – see at least ¶ [0070]; i.e., vehicles not needing an action signal or instruction 21 are not sent an action signal or instruction; distance requirement may increase or decrease as vehicles are suppressed from or added to the system – see at least ¶ [0047]).

Modica fails to teach transmitting future time information and positional information indicative of a target position. 

However, Harris discloses a dynamic autonomous vehicle train and teaches:
a transmission unit configured such that [ ] the transmission unit transmits future time information and positional information indicative of a target position (transmitting a travel schedule, the schedule including time-of-arrival at several way points along a route, to one or more autonomous vehicles – see at least 43:33-61).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real-time vehicle spacing control of Modica to provide for transmitting future time and position information, as taught by Harris, to rendezvous the vehicle at a particular location and time (Harris at 43:33-61) to resolve a vehicle bunch (Modica at ¶ [0074]).

	Regarding claim 2, Modica further teaches:
a vehicle-to-vehicle distance acquisition unit configured to acquire vehicle-to-vehicle distance information indicative of a vehicle-to-vehicle distance between the vehicles (relative distances between vehicles on the route are determined – see at least Fig. 4 and ¶ [0042]), wherein the transmission unit is configured to transmit the [vehicle action signal] based on at least three pieces of vehicle-to-vehicle distance information (the preferred distance may be determined based on the total number of vehicles, e.g., 6 vehicles – see at least ¶ [0045]; relative distances are determined for each vehicle – see at least Fig. 4 and ¶ [0042]; i.e., if there are 6 vehicles, then there are at least 6 pieces of vehicle-to-vehicle distance information; if vehicle bunching is detected based on any relative distance determination, then a vehicle action signal is sent – see at least Fig. 4 and ¶ [0053]).

Regarding claim 3, Modica further teaches:
the vehicle-to-vehicle distance acquisition unit is configured to further acquire second vehicle-to-vehicle distance information indicative of a distance between a vehicle preceding the removal target vehicle and a vehicle following the removal target vehicle while the removal target vehicle is traveling on the circuit route (a vehicle may be removed or added to change the distance requirement – see at least ¶ [0047]; relative distances are determined for each vehicle – see at least Fig. 4 and ¶ [0042]; i.e., determining the relative distance between vehicles after a vehicle has been removed would inherently include determining a relative distance between the vehicles preceding and following the removed vehicles); and
the transmission unit is configured to transmit the [vehicle action signal] further based on the second vehicle-to-vehicle distance information (if vehicle bunching is detected based on any relative distance determination, then a vehicle action signal is sent – see at least Fig. 4 and ¶ [0053]).

Regarding claim 4, Modica further teaches:
wherein the transmission unit is configured to transmit, to the vehicle preceding the removal target vehicle, the [vehicle action signal] based on the vehicle-to-vehicle distance information and the second vehicle-to-vehicle distance information so that a vehicle-to-vehicle distance between the vehicle and a vehicle preceding the vehicle is equal to a distance between the vehicle and the vehicle following the removal target vehicle (action signals are determined to prevent bunching – see at least ¶ [0053]; bunching may be determined based on a preferred relative distance, such as a distance determined to be equal between each vehicle along a route – see at least ¶ [0045]; e.g., preferred distance may be determined by dividing the route length by the number of vehicles, which results in an equal preferred distance between each vehicle – see at least ¶ [0045]).

Regarding claim 5, Modica discloses real-time vehicle spacing control and teaches: 
a transmission unit configured such that, at a time of introduction to introduce at least one vehicle into the circuit route, the transmission unit transmits, to each of at least three vehicles including an introduction target vehicle as a vehicle targeted for the introduction, [a vehicle action signal] for the each of the at least three vehicles including the introduction target vehicle at a time indicated by the time information (vehicle bunching may be detected based on a detected relative distance between vehicles and a preferred vehicle distance – see at least Fig. 4 and ¶ [0045]; if bunching is determined, a vehicle action signal may be determined – see at least Fig. 4 and ¶ [0053]; a server 125 is operable to generate the action signal or instruction 21 and communicate the action signal or instruction 21 to any of a plurality of vehicles – see at least ¶ [0070]; i.e., vehicles not needing an action signal or instruction 21 are not sent an action signal or instruction; distance requirement may increase or decrease as vehicles are suppressed from or added to the system – see at least ¶ [0047]).

Modica fails to teach transmitting future time information and positional information indicative of a target position. 

However, Harris discloses a dynamic autonomous vehicle train and teaches:
a transmission unit configured such that [ ] the transmission unit transmits future time information and positional information indicative of a target position (transmitting a travel schedule, the schedule including time-of-arrival at several way points along a route, to one or more autonomous vehicles – see at least 43:33-61).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real-time vehicle spacing control of Modica to provide for transmitting future time and position information, as taught by Harris, to rendezvous the vehicle at a particular location and time (Harris at 43:33-61) to resolve a vehicle bunch (Modica at ¶ [0074]).

Regarding claim 6, Modica further teaches:
a vehicle-to-vehicle distance acquisition unit configured to acquire vehicle-to-vehicle distance information indicative of a vehicle-to-vehicle distance between the vehicles (relative distances between vehicles on the route are determined – see at least Fig. , wherein the transmission unit is configured to transmit the [vehicle action signal] based on at least three pieces of vehicle-to-vehicle distance information (the preferred distance may be determined based on the total number of vehicles, e.g., 6 vehicles – see at least ¶ [0045]; relative distances are determined for each vehicle – see at least Fig. 4 and ¶ [0042]; i.e., if there are 6 vehicles, then there are at least 6 pieces of vehicle-to-vehicle distance information; if vehicle bunching is detected based on any relative distance determination, then a vehicle action signal is sent – see at least Fig. 4 and ¶ [0053]).

Regarding claim 8, Modica discloses real-time vehicle spacing control and teaches: 
a unit configured to transmit positional information of the vehicle to an operation control device configured to control vehicle-to-vehicle distances between a plurality of vehicles including the vehicle autonomously traveling on the circuit route and other vehicles (server 125 receives location information 20 from a plurality of vehicles 41 on route 30 – see at least Fig. 7 and ¶ [0069]; server 125 generates an action signal or instruction 21 – see at least ¶ [0069]; action signal may be sent to an unmanned vehicle controller – see at least ¶ [0058]);
a unit configured to receive, from the operation control device, [a vehicle action signal], when at least one of the other vehicles is removed from the circuit route or at least one vehicle is introduced into the circuit route (the vehicle action signal may be communicated to any of the plurality of vehicles 41 – see at least ¶ [0069]); a vehicle may be removed or added to change the distance requirement – see at least ¶ [0047]; vehicle bunching may be detected based on a detected relative distance between vehicles and a preferred vehicle distance – see at least Fig. 4 and ¶ [0045]; if bunching is determined, a vehicle action signal may be determined – see at least Fig. 4 and ¶ [0053]; i.e., bunching may be determined when vehicles are added or removed from the route and if bunching is determined then the vehicle action signal is sent).



However, Harris discloses a dynamic autonomous vehicle train and teaches:
a unit configured to receive future time information and positional information indicative of a target position (transmitting a travel schedule, the schedule including time-of-arrival at several way points along a route, to one or more autonomous vehicles to a rendezvous point – see at least 43:33-61);
a control unit configured to generate a control instruction to control the vehicle so that the vehicle reaches the target position at the time indicated by the time information (autonomous vehicle may drive itself to rendezvous point – see at least 4:66-67; on-board computer 114 operates the vehicle – see at least 9:28-48).


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the real-time vehicle spacing control of Modica to provide for transmitting future time and position information, as taught by Harris, to rendezvous the vehicle at a particular location and time (Harris at 43:33-61) to resolve a vehicle bunch (Modica at ¶ [0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668